DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed May 26, 2022 has been entered. Claims 1-10 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed March 4, 2022.
Response to Arguments
Applicant's arguments filed May 26, 2022 have been fully considered and are partially persuasive and partially unpersuasive.
Rejection of Claims 1 and 8 Under Dib in view of Komura
	The applicant argues that Dib in view of Komura fails to teach all the limitations of independent claims 1 and 8 as the combination fails to teach “wherein the average radial distances of the plurality of annular heat-dissipation fins are decreased gradually in the longitudinal direction from the first end portion to the second end portion” and “having at least one heat-dissipating airflow generated by the airflow-driving device to be guided by the air-guide shield into the plurality of external annular channels from the second end portion to the first end portion”. 
	This argument is unpersuasive. 
	During prosecution claims are interpreted according to their broadest reasonable interpretation consistent with the specification (see MPEP 2111). 
 	Dib clearly teaches “having at least one heat-dissipating airflow generated by the airflow-driving device (i.e. fan) to be guided by the air-guide shield (i.e. casing) into the plurality of external annular channels from the second end portion to the first end portion” (“The rear flange 120 comprises at least one opening 127 arranged between the central part 128a and the peripheral part 128b, in order to direct the exterior air conveyed by the external fan 140 along the casing 130, in particular in order to direct this air into passages formed by the set of cooling fins 131 of the outer surface of the casing 130”, [0068]).
	The applicant is correct that Dib does not teach “wherein the average radial distances of the plurality of annular heat-dissipation fins are decreased gradually in the longitudinal direction from the first end portion to the second end portion”. Komura is brought in to teach this feature of the claimed invention. Komura is brought in to teach this limitation, and only this limitation. 
	The applicant argues that Komura is so different from the claimed invention that it would not have been obvious to one of ordinary skill in the art to combine Dib and Komura to achieve the claimed invention. This is not a legal argument, but merely pointing out that the secondary reference is not exactly the same as the claimed invention. 
	A prima fascia case of obviousness is made if the combined references teach all the elements of the claimed invention and the combination is motivated. 
	Komura teaches “wherein the average radial distances of the plurality of annular heat-dissipation fins are decreased gradually in the longitudinal direction from the first end portion to the second end portion”. The applicant argues that the fins of Komura differ in height and that this is somehow different than the average radial distance. The specification defines the average radial distance as being defined between the outer edge of the fin and the central axis [0013]. This can correspond to the height of the fin under the broadest reasonable interpretation of the claim as increasing the fin height would increase the distance between the outer edge of the fin and the central axis. 
	Furthermore, the combination is strongly motivated by Komura and this motivation would apply to the combined invention as contemplated in the rejection (i.e. where the fins of Dib were substituted with the fins of Komura). “Usually, the quantity of heat dissipating from the fins 106A to 106D is proportional to the projecting heights of the respective fins 106A to 106D. In other words, the fin 106D which is located outermost in the radial direction of the housing 10 is capable of dissipating a greater quantity of heat as compared with the fins 106A to 106C which are located inside the fin 106D in the radial direction of the housing 10. The increased projecting height of the outside fins 106D enables the height of the inside fins 106A to 106C to be decreased, thereby decreasing the resistance to a flow of the cooling air passing radially inside portions of the inlets 103. This avoids a drop in flow rate of the cooling air passing through the air inlets 103 to ensure a desired cooling ability of the electrical rotating machine 1”, [0064].
	See the rejection below for more details. The rejection is maintained. 
Rejection of claims 4-6, 9, and 10 
Claims 4 and 5 were rejected under Dib in view of Raad. 
Claim 6 was rejected under Dib in view of Raad and Drexler.
Claims 9 and 10 were rejected under Dib in view of Komura and Raad.
	The applicant amended claims 4, 5, 9, and 10 to specify that the changes in thicknesses occurred were the fins were located. Raad does not contain heat-dissipating fins and therefore, cannot teach the limits of these claims. The previous rejection is withdrawn, but a new rejection is made under Dib in view of Komura and Yagi et al. (US 5698913 A).
	Claim 6 is now found to be allowable. See below for more details. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dib in view of Komura.
Regarding claim 1, Dib teaches a heat-dissipation frame assembly (Fig. 6, 130, 132), applied for accommodating a core motor assembly (Fig. 6, stator 190 and rotor 150), comprising: 

    PNG
    media_image1.png
    508
    583
    media_image1.png
    Greyscale

  a motor frame (Fig. 6, 130), including: a main frame (Fig. 6, 130), extending from a first end portion (right side of figure) to a second end portion (left side of figure) in a longitudinal direction parallel to a central axis (Fig. 6, X) thereof, formed as a tube structure (see tube structure of Fig. 1A) having an inner circumferential surface (see enlarged Fig. 6 below, arrow B) and an outer circumferential surface (see enlarged Fig. 6 below, arrow A), the inner circumferential surface defining an accommodation space (see where 190 fits below 130) for accommodating thereinside the core motor assembly (Fig. 6, 190 and 150);

    PNG
    media_image2.png
    628
    808
    media_image2.png
    Greyscale

a plurality of annular heat-dissipation fins (Fig. 5, 131), spaced from each other in the longitudinal direction (Fig. 5, see longitudinal space between fins), protruding from the outer circumferential surface in a surrounding manner (Fig. 5, fins 131 protrude from outer surface of casing 130), wherein each of the plurality of annular heat-dissipation fins has an outer edge and an average radial distance defined between the outer edge and the central axis (radial outer tip of fin 131); and an external annular channel is formed between any neighboring two of the plurality of annular heat- dissipation fins, such that a plurality of the external annular channels are disposed on and surround the outer circumferential surface by being separated to each other (“The rear flange 120 comprises at least one opening 127 arranged between the central part 128a and the peripheral part 128b, in order to direct the exterior air conveyed by the external fan 140 along the casing 130, in particular in order to direct this air into passages formed by the set of cooling fins 131 of the outer surface of the casing 130” [0068]);

    PNG
    media_image3.png
    601
    975
    media_image3.png
    Greyscale

an airflow-driving device (Fig. 6, 140), disposed at the second end portion (left end of figure), used for generating at least one heat-dissipating airflow (“The external fan 140 comprises a wheel to drive the exterior air” [0079];
	and an air-guide shield (Fig. 6, 132), connected with the motor frame, surrounding and covering the plurality of annular heat-dissipation fins (Fig. 5, 131), such that the at least one heat-dissipating airflow generated by the air-flow generating device (external fan 140) is guided (“Advantageously, the electrical motor additionally comprises metal plates 132, which are preferably made of aluminium, fitted on the casing 130 and surround the cooling fins 131, in order to maintain the air in the vicinity of the outer surface of the casing 130 and of the cooling fins 131 during its circulation along the casing” [0071]) into the plurality of external annular channels (passages formed between  fins 131) (“The rear flange 120 comprises at least one opening 127 arranged between the central part 128a and the peripheral part 128b, in order to direct the exterior air conveyed by the external fan 140 along the casing 130, in particular in order to direct this air into passages formed by the set of cooling fins 131 of the outer surface of the casing 130” [0068]) from the second end portion to the first end portion (Fig. 7B, arrow 193). 

    PNG
    media_image4.png
    233
    454
    media_image4.png
    Greyscale

	Dib does not teach wherein the average radial distances of the plurality of annular heat-dissipation fins are decreased gradually in the longitudinal direction from the first end portion to the second end portion. 
	Komura teaches a cooling system for a rotating electrical machine ([abstract]) wherein the average radial distances (height of fins from bottom to top of Fig. 6) of a plurality of annular heat-dissipation fins (Fig. 6, 106) are decreased gradually in the longitudinal direction from the first end portion (right side of Fig. 6) to the second end portion (left side of Fig. 6).

    PNG
    media_image5.png
    478
    805
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the heat dissipation frame of Dib to have the fins decrease in average radial height from the first end to the second end as taught by Komura. 
	Since the heat dissipation capabilities of the fins are typically proportional to the fin height, while air resistance is inversely proportional to fin height, this configuration has the advantage of placing the lowest fins closest to the fan—where less heat dissipation is required—and placing the highest fins farthest from the fans where more heat dissipation is required, thereby making the cooling more efficient by decreasing the air resistance where possible (Komura, [0064]).
Regarding claim 2, Dib in view of Komura teaches the heat-dissipation frame assembly of claim 1. Dib further teaches wherein the motor frame (Fig. 6, 130) has a first side, a top side and a second side opposite to the first side (see labeled sections of Fig. 1A and 1B), and the air-guide shield (Fig 1A and 1B, 132) surrounds and covers the top side (see Fig. 7A and 7B for views where 132 is explicitly labeled).

    PNG
    media_image6.png
    688
    922
    media_image6.png
    Greyscale

Regarding claim 3, Dib in view of Komura teaches the heat-dissipation frame assembly of claim 2. Dib further teaches wherein the air-guide shield (Fig. 7A, 132) surrounds and covers at least a portion of the first side and at least a portion of the second side (Fig. 1A and 1B, 132 wraps around circumference of motor frame 130).
Regarding claim 7, Dib in view of Komura teaches the heat-dissipation frame assembly of claim 1. Dibs further teaches wherein the plurality of annular heat-dissipation fins (Fig. 7B, 131) is perpendicular to the central axis (Fig. 7B, X).
Regarding claim 8, Dib teaches a heat-dissipation frame assembly (Fig. 6, 130, 132), applied for accommodating a core motor assembly (Fig. 6, stator 190 and rotor 150), including an airflow-driving device (Fig. 6, 140), the airflow-driving device being used for generating at least one heat-dissipating airflow (“The external fan 140 comprises a wheel to drive the exterior air” [0079]), the heat-dissipation frame assembly comprising: 
a motor frame (Fig. 6, 130), including:
	a main frame (Fig. 6, 130) extending from a first end portion (right end of Fig. 6) to a second end portion (left end of Fig. 6) in a longitudinal direction parallel to a central axis (Fig. 6, X) thereof, formed as a tube structure (see tube structure of Fig. 1A) having an inner circumferential surface (see enlarged Fig. 6, arrow B) and an outer circumferential surface (see enlarged Fig. 6, arrow A), the inner circumferential surface defining an accommodation space for accommodating thereinside the core motor assembly (Fig. 6, notice stator 190 contained in space defined by bottom surface of 130 where arrow B points); and
	a plurality of annular heat-dissipation fins (Fig. 5, 131), spaced from each other in the longitudinal direction (notices spaces between fins to form passages [0068]), protruding from the outer circumferential surface in a surrounding manner (Fig. 5, fins 131 protrude from outer circumferential surface of 130), each of the plurality of annular heat-dissipation fins having an outer edge (radially outer most tip of fin 131) and an average radial distance defined between the outer edge and the central axis (Fig. 1A, distance between central axis X and radially outer most tip of fin 131); and an external annular channel is formed between any neighboring two of the plurality of annular heat-dissipation fins (passages between the fins [0068]), such that a plurality of the external annular channels is disposed on and surrounds the outer circumferential surface by being separated to each other (space between each fin forms the passages, so the channels surround the outer circumference of 130); and
	an air-guide shield (Fig. 6, 132), connected with the motor frame (the connection point can be seen at reference 130 in Fig. 1A), surrounding and covering the plurality of annular heat-dissipation fins (Fig. 5, 132 surrounds fins 131) such that the at least one heat-dissipating airflow generated by the airflow-driving device is guided into the plurality of external annular channels (“The rear flange 120 comprises at least one opening 127 arranged between the central part 128a and the peripheral part 128b, in order to direct the exterior air conveyed by the external fan 140 along the casing 130, in particular in order to direct this air into passages formed by the set of cooling fins 131 of the outer surface of the casing 130” [0068]) from the second end portion to the first end portion (Fig. 7B, arrow 193). 
	Dib does not teach wherein the average radial distances of the plurality of annular heat-dissipation fins are decreased gradually in the longitudinal direction from the first end portion to the second end portion. 
	Komura teaches a cooling system for a rotating electrical machine ([abstract]) wherein the average radial distances (height of fins from bottom to top of Fig. 6) of a plurality of annular heat-dissipation fins (Fig. 6, 106) are decreased gradually in the longitudinal direction from the first end portion (right side of Fig. 6) to the second end portion (left side of Fig. 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the heat dissipation frame of Dib to have the fins decrease in average radial height from the first end to the second end as taught by Komura. 
	Since the heat dissipation capabilities of the fins are typically proportional to the fin height, while air resistance is inversely proportional to fin height, this configuration has the advantage of placing the lowest fins closest to the fan—where less heat dissipation is required—and placing the highest fins farthest from the fans where more heat dissipation is required, thereby making the cooling more efficient by decreasing the air resistance where possible (Komura, [0064]).
Claim(s) 4, 5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dib in view of Komura and Yagi et al. (US 5698913 A, hereinafter “Yagi”).
Regarding claim 4, Dib in view of Komura teaches the heat-dissipation frame assembly of claim 1. 
Dib further teaches wherein an average thickness is defined between the outer circumferential surface and the inner circumferential surface at each of the plurality of annular heat-dissipation fins (see the modified Fig. 6 included in the rejection of claim 1, the space between arrows A and B where the fins are located on top of).
Dib does not teach the average thicknesses of the plurality of annular heat-dissipation fins are gradually decreased in the longitudinal direction from the first end portion to the second end portion.
Yagi teaches an electric machine that is air cooled and includes heat-dissipation fins (“In the electric rotary machine and the electric motor vehicle according to the fifth embodiment, air discharged from the machine by the heat-radiating fins, which also serve as circulating fins and are located on the side of one bracket (not shown), reaches the other side bracket 31 shown in FIG. 14. Then, the air passes spaces axially defined between the heat-absorbing fins 33”, col. 6, 50-57);
wherein the average thicknesses (Fig. 14, the space between the outer circumferential end of 32 and the inner circumferential end of 31) of the plurality of annular heat-dissipation fins (Fig. 14, 33) are gradually decreased in the longitudinal direction from the first end portion to the second end portion (Fig. 14, right to left end of the figure).

    PNG
    media_image7.png
    378
    443
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the heat dissipation frame of Dib in view of Komura to have the heat-dissipating fins decrease in average thickness from the first end portion to second end portion.
This would have the advantage of better facilitating the movement of air through the motor frame (“The heat-absorbing fins 13 and the annular member 13a are inclined so that they can serve as fans and air can flow from the side of a bearing 5a through a space defined between a stator core 4 and a rotor frame 10”, col. 4, 5-8). 
Regarding claim 5, Dib in view of Komura and Yagi teaches the heat-dissipation frame assembly of claim 4. 
Dib further teaches wherein a structural thickness is defined between the outer circumferential surface and the inner circumferential surface at each of the plurality of annular heat-dissipation fins (see the modified Fig. 6 included in the rejection of claim 1, the space between arrows A and B where the fins are located on top of).
Dib does not teach the structural thicknesses of the plurality of annular heat-dissipation fins in a first direction perpendicular to the central axis are gradually decreased in the longitudinal direction from the first end portion to the second end portion, such that the average thicknesses are gradually decreased in the longitudinal direction from the first end portion to the second end portion.
Yagi further teaches the structural thicknesses of the plurality of annular heat-dissipation fins (Fig. 14, 33) in a first direction perpendicular (Fig. 14, the top direction of the figure) to the central axis (the direction from right to left of the figure) are gradually decreased in the longitudinal direction from the first end portion to the second end portion (Fig. 14, right to left of the figure), such that the average thicknesses are gradually decreased in the longitudinal direction from the first end portion to the second end portion.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the heat dissipation frame of Dib in view of Komura to have the heat-dissipating fins decrease in structural thickness from the first end portion to second end portion.
This would have the advantage of better facilitating the movement of air through the motor frame (“The heat-absorbing fins 13 and the annular member 13a are inclined so that they can serve as fans and air can flow from the side of a bearing 5a through a space defined between a stator core 4 and a rotor frame 10”, col. 4, 5-8). 
Regarding claim 9, Dib in view of Komura teaches the heat-dissipation frame assembly of claim 8. 
Dib further teaches wherein an average thickness is defined between the outer circumferential surface and the inner circumferential surface at each of the plurality of annular heat-dissipation fins (see the modified Fig. 6 included in the rejection of claim 1, the space between arrows A and B where the fins are located on top of).
Dib does not teach the average thicknesses of the plurality of annular heat-dissipation fins are gradually decreased in the longitudinal direction from the first end portion to the second end portion.
Yagi teaches an electric machine that is air cooled and includes heat-dissipation fins (“In the electric rotary machine and the electric motor vehicle according to the fifth embodiment, air discharged from the machine by the heat-radiating fins, which also serve as circulating fins and are located on the side of one bracket (not shown), reaches the other side bracket 31 shown in FIG. 14. Then, the air passes spaces axially defined between the heat-absorbing fins 33”, col. 6, 50-57);
wherein the average thicknesses (Fig. 14, the space between the outer circumferential end of 32 and the inner circumferential end of 31) of the plurality of annular heat-dissipation fins (Fig. 14, 33) are gradually decreased in the longitudinal direction from the first end portion to the second end portion (Fig. 14, right to left end of the figure).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the heat dissipation frame of Dib in view of Komura to have the heat-dissipating fins decrease in average thickness from the first end portion to second end portion.
This would have the advantage of better facilitating the movement of air through the motor frame (“The heat-absorbing fins 13 and the annular member 13a are inclined so that they can serve as fans and air can flow from the side of a bearing 5a through a space defined between a stator core 4 and a rotor frame 10”, col. 4, 5-8). 
Regarding claim 10, Dib in view of Komura and Yagi teaches the heat-dissipation frame assembly of claim 9. 
Dib further teaches wherein a structural thickness is defined between the outer circumferential surface and the inner circumferential surface at each of the plurality of annular heat-dissipation fins (see the modified Fig. 6 included in the rejection of claim 1, the space between arrows A and B where the fins are located on top of).
Dib does not teach the structural thicknesses of the plurality of annular heat-dissipation fins in a first direction perpendicular to the central axis are gradually decreased in the longitudinal direction from the first end portion to the second end portion, such that the average thicknesses are gradually decreased in the longitudinal direction from the first end portion to the second end portion.
Yagi further teaches the structural thicknesses of the plurality of annular heat-dissipation fins (Fig. 14, 33) in a first direction perpendicular (Fig. 14, the top direction of the figure) to the central axis (the direction from right to left of the figure) are gradually decreased in the longitudinal direction from the first end portion to the second end portion (Fig. 14, right to left of the figure), such that the average thicknesses are gradually decreased in the longitudinal direction from the first end portion to the second end portion.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the heat dissipation frame of Dib in view of Komura to have the heat-dissipating fins decrease in structural thickness from the first end portion to second end portion.
This would have the advantage of better facilitating the movement of air through the motor frame (“The heat-absorbing fins 13 and the annular member 13a are inclined so that they can serve as fans and air can flow from the side of a bearing 5a through a space defined between a stator core 4 and a rotor frame 10”, col. 4, 5-8). 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 6, Dib in view of Komura and Yagi teaches the heat-dissipation frame assembly of claim 5.
Dib does not teach wherein, in a second direction perpendicular to the central axis and different to the first direction, the structural thicknesses in the longitudinal direction from the first end portion to the second end portion are the same.
	Drexler teaches an electric motor ([0002]) wherein—if a central axis is taken longitudinally through shaft 15—then in a first direction perpendicular to the central axis (towards the top of Fig. 2) the structural thickness in the longitudinal direction (along direction of the length of shaft 15) decreases from the left side to the right side of the figure (see downward slope of 8), while in a second direction perpendicular to the central axis (towards the bottom of Fig. 2) the structural thickness in the longitudinal direction (along direction of the length of shaft 15) stays the same from the left side to the right side of the figure (see lack of incline of reference number 2).
 
    PNG
    media_image8.png
    657
    647
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the heat dissipation frame of Dib in view of Komura and Yagi to have the motor frame decrease in thickness from the first longitudinal end to second longitudinal in only one direction perpendicular to the central axis, as taught by Drexler. 
	This would have the advantage of creating a space to include additional active components without making the device dimensions so unbalanced that it hindered device performance (notice inclusion of connection box 7 in Fig. 2 of Drexler in the space created by the decreasing thickness).
	However, the structural thickness of claim 6 is defined in claim requires the thickness to be defined at cooling fins which Drexler lacks. In fact, Drexler explicitly teaches away from including complex cooling fins (“The production of costly cooling fins or cold fingers can also be omitted because a side wall of a fan cowl made of cast aluminum provides sufficient surface area and material to ensure adequate heat dissipation”, [0009]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834